Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Harry Du on 3/12/21.

The application has been amended as follows: 
1. (Currently Amended) A method comprising:
identifying an object in a monitored scope of a multi-camera system, the multicamera system including a plurality of cameras;
determining a plurality of features of the object, wherein the features of the object include at least one of a color, a texture, an edge feature, a shape feature, a movement tendency of the object, or a spatial relationship between the object and at least one camera; 
obtaining a plurality of reference object features; 
determining a position of the object in the FOV of the at least one camera based on matching between the features of the object and the reference object features;
in response to a determination that the object is in a marginal region in the FOV of the at least one camera, wherein the marginal region in the FOV of the at least one camera includes a region close to a FOV of another camera, determining a first set of cameras from the plurality of cameras, wherein the first set of cameras are neighboring to the at least one camera based on physical location information or that the object is likely to enter FOVs of the first set of cameras;
determining a second set of cameras from the plurality of cameras, wherein the second set of cameras are different from the first set of cameras and the at least one camera; 
assigning the at least one camera to a first mode; and
assigning a second mode to the first set of cameras and a third mode to the second set of cameras, wherein: 
the first mode relates to a first bit rate, a first I frame interval, and a first coding algorithm,
the second mode relates to a second bit rate, a second I frame interval, and a second coding algorithm,
the third mode relates to a third bit rate, a third I frame interval, and a third coding algorithm,
the first bit rate is greater than the second bit rate, and the second bit rate is greater than the third bit rate,
the second I frame interval is greater than the first I frame interval, and the third I frame interval is greater than the second I frame interval,
the first coding algorithm relates to Region of Interest coding, and the third coding algorithm relates to Variable Bit Rate coding, and
under the first coding algorithm a raw image corresponding to an object activity region is coded, and the object activity region is a region in which the object engages an activity.

2-3. (Cancelled).

4. (Previously Presented) The method of claim 1, further comprising:
assigning a first level to the at least one camera;
assigning a second level to the first set of cameras; and
assigning a third level to the second set of cameras.

5-15. (Cancelled). 

16. (Currently Amended) A system comprising:
an object module configured to identify an object in in a monitored scope of a multi-camera system, the multi-camera system including a plurality of cameras; 
a level module configured to: 
determine a plurality of features of the object, wherein the features of the object include at least one of a color, a texture, an edge feature, a shape feature, a movement tendency of the object, or a spatial relationship between the object and at least one camera; 
obtain a plurality of reference object features,
determine a position of the object in a field of view (FOV) of the at least one camera based on matching between the features of the object and the reference object features,
and in response to a determination that the object is in a marginal region in the FOV of the at least one camera, wherein the marginal region in the FOV of the at least one camera includes a region close to a FOV of another camera, determine a first set of cameras from the plurality of cameras and a second set of cameras from the plurality of cameras, wherein the first set of cameras are neighboring to the at least one camera based on physical location information or that the object is likely to enter FOVs of the first set of cameras, and wherein the second set of cameras are different from the first set of cameras and the at least one camera; and
a mode module configured to:
assigning the at least one camera to a first mode;
assign a second mode to the first set of cameras and a third mode to the second set of cameras, wherein: 
the first mode relates to a first bit rate, a first I frame interval, and a first coding algorithm,
the second mode relates to a second bit rate, a second I frame interval, and a second coding algorithm,
the third mode relates to a third bit rate, a third I frame interval, and a third coding algorithm,
the first bit rate is greater than the second bit rate, and the second bit rate is greater than the third bit rate,
the second I frame interval is greater than the first I frame interval, and the third I frame interval is greater than the second I frame interval,
the first coding algorithm relates to Region of Interest coding, and the third coding algorithm relates to Variable Bit Rate coding, and
under the first coding algorithm a raw image corresponding to an object activity region is coded, and the object activity region is a region in which the object engages an activity.

17-18. (Cancelled). 

19. (Previously Presented) The system of claim 16, wherein the level module is further configured to:
assign a first level to the at least one camera;
assign a second level to the first set of cameras; and
assign a third level to the second set of cameras. 

20. (Cancelled). 

21. (Currently Amended) The system of claim [[20]]16, wherein the first bit rate is 4 Mbps, the first I frame interval is 50, and the first frame rate is 25 FPS. 

22-30. (Cancelled). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485